Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
All rejections have been overcome and claims 1-20 are allowed in view of 35 U.S.C. 112(f) as shown below. The claims are neither anticipated nor rendered obvious by the prior art.

Claim Interpretation
Regarding claim 1 (Currently Amended), the term “substantially identical” is interpreted in light of the Applicant’s disclosure in figures 21A-21C and is considered to be definite.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first set of interlocking members”, “a second set of interlocking members” and “the first set of interlocking members and the second set of interlocking members are configured to interlock with each other to inhibit relative planar 
“an upper interlock portion”, “a lower interlock portion” and “the upper interlock portion and the lower interlock portion are configured to interlock with each other to inhibit relative movement between the upper stop base and the lower stop base in at least two orthogonal directions in a mating plane defined at the interface of the upper stop base and the lower stop base” in claim 16. In the instant case the upper interlock portion is interpreted per the Applicant’s specification in figures 21A-21C and paragraph [00231] to be a V-groove (55) and a V-ridge (56) on the upper stop base (top of two members 69). And the lower interlocking portion is interpreted per the Applicant’s specification in figures 21A-21C and paragraph [00231] to a V-groove (55) and a V-ridge (56) on the lower stop base (bottom of two members 69).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 (Currently Amended), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “the first set of interlocking members and the second set of interlocking members are configured to interlock with each other to inhibit relative planar rotation and relative planar sliding at the mating interface between the first base portion and the second base portion when the first mating surface is mated with the second mating surface” together in combination with the rest of the limitations in the independent claim.
	Claims 2-15 are allowed as being dependent on claim 1.
	Regarding claim 16 (Currently Amended), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “the upper interlock portion and the lower interlock portion are configured to interlock with each 
	Claim(s) 17-20 are allowed as being dependent on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martinsson et al (US Patent No. 5,595,378) teaches a clamping jaw with a first base portion and a second base portion and a plurality of identical teeth on the first base and second base portion that interlock with each other, but does not teach a flip stop and a flip stop opening defined at the mating interface. Huelsmann (US Patent No. 9,757,842) teaches a toggle clamp having a lower base portion and an upper base portion and a flip stop, but does not teach the interlocking features being on both the upper and lower base portions and does not teach the flip stop being in an opening defined by the mating surface of the interlocking features. Taylor et al (US Patent No. 9,381,621) teaches a tooling fixture having a first base portion and a second base portion and an interlocking feature, but does not teach the first and second base portions having both the interlocking features and does not define a flip stop opening capable of receiving a flip stop in the mating surface. Giangrasso (US Patent No. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 10, 2022